Citation Nr: 0627991	
Decision Date: 09/07/06    Archive Date: 09/12/06

DOCKET NO.  05-11 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to disability compensation under the 
provisions of 38 U.S.C.A. § 1151 (West 2002).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel




INTRODUCTION

The veteran had active military service from October 1950 to 
August 1954.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

In August 2006, a Deputy Vice Chairman of the Board granted 
the representative's motion to advance the appeal on the 
Board's docket due to the veteran's advanced age.  38 C.F.R. 
§ 20.900(c). 

The issues of service connection for bilateral hearing loss 
on a de novo basis, entitlement to service connection for 
tinnitus and entitlement o compensation under 38 U.S.C.A. 
§ 1151 are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran did not appeal the February 1996 RO rating 
decision that denied entitlement to service connection for 
hearing loss. 

2.  The evidence received since the February 1996 RO rating 
decision bears directly or substantially upon the specific 
matter of entitlement to service connection for hearing loss, 
it is not cumulative or redundant, and it relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.




CONCLUSIONS OF LAW

1.  The February 1996 RO decision that denied the veteran's 
claim of entitlement to service connection for hearing loss 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2005).

2.  New and material evidence having been received since the 
February 1996 RO rating decision, the claim of entitlement to 
service connection for hearing loss is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) emphasized 
VA's obligation to notify claimants what information or 
evidence is needed in order for a claim to be substantiated, 
and it affirmed VA's duty to assist claimants by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this case, the RO had a duty to notify the veteran what 
information or evidence was needed in order reopen the claim 
for service connection for hearing loss and to establish 
service connection for the disability.  That was accomplished 
through the comprehensive VCAA notice in April 2004 that 
complied with the necessary content requirements.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006). 

The VCAA specifically provided that nothing in amended 
section 5103A, pertaining to the duty to assist claimants, 
shall be construed to require VA to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured.  38 U.S.C.A. § 5103A(f).  In the 
decision below, the Board has reopened the veteran's claim 
for service connection.  Therefore, regardless of whether the 
requirements of the VCAA have been met in this case as to the 
requirements of new and material evidence, no harm or 
prejudice to the appellant has resulted since this 
determination is favorable to the veteran, to this extent.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92.


Analysis

RO decisions are final based on evidence on file and may not 
be revised on the same factual basis.  38 C.F.R. § 20.1103.  
The veteran's application, wherein he sought to reopen the 
claim for service connection for hearing loss was received in 
March 2004.  He asserted, in essence, that he was a fuse 
setter on a destroyer gun mount during the Korean Conflict 
and he was exposed to constant firing of guns and he was not 
provided with hearing protection.  He asserted the current 
bilateral hearing loss and tinnitus are related to this 
acoustic trauma.  

For applications filed after August 29, 2001, as is the 
application to reopen on this matter, new and material 
evidence means evidence not previously submitted to agency 
decisionmakers; which relates, either by itself or when 
considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim; which 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2005).  The last final denial of the claim was the 
RO determination in February 1996 that denied the veteran's 
original application for service connection for hearing loss.  

"New evidence" is that which is not merely cumulative of 
other evidence of the record.  See Elkins v. West, 12 Vet. 
App. 209, 216 (1999) (en banc).  Evidence is "material" 
where it is relevant to and probative of the issue at hand.  
See Evans v. Brown, 9 Vet. App. 273, 283-84 (1996), overruled 
in part by Hodge v. West, 155 F.3d 1356 (Fed.Cir.1998); but 
see Anglin v. West, 203 F.3d 1343, 1347 (2000) (recognizing 
that the Court's analysis in Evans remained intact save for a 
requirement that new and material evidence be so significant 
as to create a reasonable possibility that the outcome of the 
earlier, final decision would be changed).

In determining whether evidence is new and material for 
purposes of deciding whether a case should be reopened, "the 
credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Only in cases in 
which the newly submitted evidence is "inherently false or 
untrue" does the Justus presumption of credibility not 
apply.  Duran v. Brown, 7 Vet. App. 216, 220 (1994).  A 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The evidence consisting of 
medical reports showing bilateral sensorineural hearing loss 
that supplement the veteran's assertion of causation, are new 
and material as they establish the existence of a hearing 
loss disability and do not clearly attribute the 
sensorineural hearing loss or claimed tinnitus to another 
etiology.  In essence, the record as it now exists 
establishes the existence of a hearing loss disability and 
there is evidence of an event during military service 
producing noise exposure that is within the veteran's 
competence to relate.   

When the RO considered the claim in February 1996 on the 
merits it had the veteran's service medial records noting 
treatment for a fungus infection of the ears and hearing 
reported as 15/15 bilateral on the separation examination.  
In addition there were private treatment records showing 
slightly decreased hearing being reported in mid 1990 and 
decreased hearing in March 1992 without further elaboration 
as to the nature or extent of the hearing loss.  In summary, 
the evidence showed he gave a history of noise exposure 
during military service as he recently related again.  There 
was evidence after service showing some decrease in hearing 
but no audiology record to confirm the nature and extent of 
the hearing loss.  The RO concluded this evidence showed 
current medical evidence of some decreased hearing and that 
in the absence of showing a hearing loss in service the claim 
was denied.  Thus, it could reasonably be questioned whether 
he had a hearing loss disability at the time.

New and material evidence must be probative of this 
"specified basis" for the last disallowance.  Evans, 9 Vet. 
App. at 284.  Similarly, section 3.156(a) requires that such 
evidence either by itself or in connection with previously 
submitted evidence raise a reasonable possibility of 
substantiating the claim.  This version of the regulation is 
applicable to the appellant's claim since VA received his 
application to reopen the claim in March 2004.  The Board 
must assess the probity of newly submitted evidence before a 
case is reopened.  See Evans, 9 Vet. App. at 283-84 (defining 
materiality as probative of the issues at hand); see also 
Justus, 3 Vet. App. at 513 (classifying credibility and 
weight as issues of fact to be determined after reopening, 
and materiality to be determined before reopening).

In support of his claim to reopen, the appellant submits his 
own statement which essentially duplicates previous 
assertions.  However, he supplements the claim with competent 
evidence showing a hearing loss that meets the requirements 
of a hearing loss disability for VA compensation purposes.  
See 38 C.F.R. § 3.385.  The Board does attach probative value 
this additional evidence.  When viewed in the context of 
evidence previously submitted, the new evidence is probative 
since the veteran is competent to state he had noise exposure 
during the Korean Conflict and he now has a currently 
diagnosed hearing loss disability.  He also reports tinnitus.  

In summary, the appellant supplements the record with his own 
statements of causation, and the medical report in October 
2002 referred to hearing loss and that the veteran had a 
history of severe noise exposure.  The record reflects the 
only reported noise exposure of any consequence was during 
his military service.  Taken liberally, the clinicians do not 
rule out the circumstances of his military service as a 
factor in the current hearing loss disability.  Thus, the 
record as it stands contains competent evidence supporting a 
diagnosis of a hearing loss disability related to an 
inservice event.  The evidence viewed in its entirety serves 
as the predicate to reopen a claim under section 5108.  He 
has met the threshold burden of submitting new and material 
evidence in order to reopen his claim.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993); see also Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).




ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for hearing loss is 
reopened.  The appeal is granted to this extent only.


REMAND

The VCAA duty to assist regarding the necessity of a medical 
examination/opinion does require an opinion where, as here, 
there is competent medical evidence establishing the 
existence of the disability, and competent evidence he 
suffered an event or injury in service that may be associated 
with symptoms he reported.  See McLendon v. Nicholson, No. 
04-185 (U.S. Vet. App. June 5, 2006), explaining Duenas v. 
Principi, 18 Vet. App. 514, 519-20 (2004).  

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include obtaining VA medical 
records.  In the March 2004 application, the veteran asked 
the RO to obtain his VA treatment records from the Mt. 
Vernon, Missouri VA clinic.  But it does not appear the RO 
considered this evidence in July 2004 and the statement of 
the case did not indicate the records were requested.  The 
Board notes the veteran has asserted he experiences tinnitus 
and that there was apparently some confusion regarding 
tinnitus when he was seen at a private clinic in January 
2004.  In any event the hearing loss and tinnitus claims are 
intertwined.



Information in the Veterans Appeals Control and Locator 
System (VACOLS) shows that in March 2006 the RO notified the 
veteran of a rating determination that denied entitlement to 
disability compensation under 38 U.S.C.A. § 1151.  The claims 
file showed only that the RO received the claim in May 2005 
for compensation under section 1151 for a heart condition.  
The RO began developing the claim in June 2005.  The 
information in VACOLS shows the RO received a notice of 
disagreement in June 2006 with a rating determination that is 
not documented in the claims file.  Where there has been an 
initial RO adjudication of a claim and a notice of 
disagreement (NOD) is filed in response to the RO 
determination, the claimant is entitled to a statement of the 
case (SOC), and the Board is obligated to insure that the 
procedural step is completed, thus requiring remand.  
Manlincon v. West, 12 Vet. App. 238 (1999).  Information in 
VACOLS does not show the RO has as yet responded to the 
request for a SOC, although the NOD has been acknowledged.

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following action:

1.  The veteran should be contacted and 
asked to identify any healthcare 
providers, VA and non-VA, inpatient and 
outpatient, who have treated him for 
hearing loss or tinnitus since military 
service.  He should be requested to 
complete and return the appropriate 
release forms necessary for the VA to 
obtain any identified evidence.  All 
identified private treatment records 
should be requested directly from the 
healthcare providers.  Regardless of the 
veteran's response, all outstanding VA 
treatment reports, in particular those 
from the Mt. Vernon, Missouri VA 
outpatient treatment facility should be 
associated with the claims file.  

2.  If any of the relevant records sought 
are not obtained, the veteran should be 
notified explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  

3.  The veteran must be informed of the 
potential consequences of his failure to 
report for any scheduled examination, and 
a copy of this notification must be 
associated with the claims file.  
38 C.F.R. § 3.655.

4.  The veteran should be scheduled for a 
VA audiology examination to include on a 
fee basis if necessary.  The claims file 
and a separate copy of this remand must 
be made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  Any further 
indicated special studies must be 
conducted.  

The examiner should provide an opinion as 
to whether it is at least as likely as 
not that a current hearing loss 
disability and/or tinnitus if found is 
related to the noise exposure that the 
veteran reported occurred during his Navy 
service in the Korean Conflict.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.  

5.  Thereafter, the claims file should be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the requested 
examination report(s) and required 
medical opinion(s) should be reviewed to 
ensure that they are responsive to and in 
complete compliance with the directives.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the claim of entitlement 
to service connection for hearing loss on 
a de novo basis, and entitlement to 
service connection for tinnitus should be 
readjudicated.  If any benefit sought 
remains denied, a supplemental statement 
of the case (SSOC) should be issued and 
the veteran and his representative should 
be afforded an opportunity to respond 
before the case is returned to the Board 
for further appellate review. The SSOC 
must contain notice of all relevant 
actions taken on the claim, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.
                      
7.  The veteran should be issued a SOC 
addressing the rating decision wherein 
the RO denied entitlement to disability 
compensation under 38 U.S.C.A. § 1151.  
The veteran should be advised of the need 
to timely file a substantive appeal if he 
wishes appellate review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order. By this remand, the 
Board intimates no opinion as to any final outcome warranted. 
No action is required of the veteran until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


